Citation Nr: 0103519	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to March 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted entitlement to service 
connection for diabetes mellitus (DM) and assigned a 20 
percent evaluation effective March 25, 1998.  

A May 2000 rating decision granted entitlement to service 
connection for low back and left knee disabilities, each of 
which was assigned a 10 percent evaluation effective March 
25, 1998.  Since a December 2000 Written Brief Presentation 
from the veteran's representative is a notice of disagreement 
to the evaluations assigned to the low back and left knee 
disabilities, these issues are referred to the RO for a 
statement of the case on the issues of entitlement to 
evaluations in excess of 10 percent for low back and left 
knee disabilities.  They have not been properly developed for 
review by the Board at this time.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the original rating issue on 
appeal has been obtained.

2.  The veteran's diabetes mellitus is controlled by diet and 
insulin and does not require any restriction of activities.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for DM have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.7, 4.119, Diagnostic Code 7913 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The facts relevant to this claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of this claim has been satisfied.  
38 U.S.C.A. § 5107(a) (West 1991).  Since all records 
identified by the veteran that are relevant to the increased 
rating issue on appeal have been obtained, the Board has 
concluded that there is no prejudice to the veteran in the 
Board's adjudication of this issue in light of the 
requirements of the VCAA.  Bernard v. Brown, 4 Vet.App. 384, 
394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's DM.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes; nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein. 



FACTUAL BACKGROUND

VA outpatient records from December 1998 to October 1999 
reveal that he was seen in December 1998 for an increased 
fasting blood sugar reading with increased thirst and 
frequent urination.  The impression was diabetes, needs 
insulin, and he was started in insulin injections.  It was 
noted in January 1999 that the veteran weighed 240 pounds and 
that his weight was stable.  The veteran was noted in April 
1999 to be employed full-time as an electrician.  The 
assessment was that his DM was under fair control.  The 
veteran's glucose was reported to be consistently elevated at 
200 mg % in May 1999.  

On VA examination in October 1999, it was noted that the 
veteran was employed as a maintenance electrician.  He 
indicated that DM was diagnosed in September 1996.  He was 
initially treated with diet.  He started oral medication in 
June 1997, and was, at the time of the evaluation, taking 
70/30 insulin, plus oral agents, twice a day.  He was 
monitoring his glucose, and most fasting readings were 170 
when taken in the morning.  He is seen in the Diabetes Clinic 
every three months.  The veteran reported periodic 
hypoglycemic reactions, with the most recent one occurring 
the day before the examination.  He estimated that reactions 
occurred every 3-4 months; they were not severe enough to 
require hospitalization.  The veteran indicated that he had 
warning signs and symptoms and that his symptoms were 
relieved with intake of high carbohydrate food.  He did not 
report significant change in his weight.  He indicated that 
he did not have any restriction of his activities due to DM.  
He did not have any ocular, vascular, cardiac, or 
neurological complications.  DM, in good control, was 
diagnosed.

VA outpatient records from November 1999 to February 2000 
reveal that home glucose readings in November 1999 were noted 
to be 160-170 since the veteran had been given an increase in 
Glipizide.  He did not have any foot or eye symptoms when 
seen in January 2000.


ANALYSIS

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran is assigned a 20 percent evaluation for DM.  A 20 
percent evaluation is warranted for DM requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is warranted for DM requiring 
insulin, restricted diet, and regulation of activities.  
Compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 and Note 1.

The evidence demonstrates that although the veteran is taking 
insulin for his DM and is on a restricted diet, there is no 
regulation of activities due to DM.  He is working full-time 
as an electrician, and it was concluded on VA examination in 
October 1999 that his DM was in good control.  Moreover, the 
veteran has not evidenced any progressive weight loss, 
impairment of strength, or other diabetic complications, such 
as diabetic ocular disturbances, so as to warrant the 
assignment of a higher disability rating..  Accordingly, 
there is no basis under the schedular criteria for the 
assignment of a rating greater than 20 percent for DM.

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2000).  The record does not show 
that the veteran has required frequent hospitalizations for 
his DM.  The veteran is working full-time, and his DM has 
been noted to be under control.  The medical evidence shows 
that the manifestations of the disability are those 
contemplated by the assigned rating.  In essence, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has determined that referral of the case for extra-
schedular consideration is not in order.


ORDER

An evaluation in excess of 20 percent for DM is denied.



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

